Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 1 of 24

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

MAREEKA STANLEY : CIVIL ACTION
9957 Academy Road, Apt A-6 :
Philadelphia, PA 19114

Plaintiff, : NO. 2:18-cv-05182-PD
-VS- :
AION MANAGEMENT, LLC : PLAINTIFF REQUESTS
individually and d/b/a AION ; TRIAL BY JURY
MANAGEMENT ;
And :
Melissa White (individually) : SECOND AMENDED
and : COMPLAINT

Elizabeth Galasso (individually)

One South Broad Street

Suite 1900

Philadelphia, PA 19107

(address for all Defendants)
Defendants.

Plaintiff, Mareeka Stanley, by and through undersigned counsel hereby files this Second
Amended Civil Action Complaint against Defendants, Aion Management, LLC individually and
d/b/a Aion Management, Melissa White (individually), and Elizabeth Galasso (individually)
(collectively “Defendants”) and upon information and belief avers the following:

PARTIES

iM Plaintiff, Mareeka Stanley (“Ms. Stanley” or “Plaintiff’) is an adult individual who
resides in the Commonwealth of Pennsylvania with an address for the purposes of service at 9957
Academy Road, Apt A-6, Philadelphia, Pennsylvania, 19114.

2. Defendant, Aion Management, LLC, individually and d/b/a Aion Management is a

business organization existing under the laws of the Commonwealth of Pennsylvania with an
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 2 of 24

address for the purposes of service at One South Broad Street, Suite 1900, Philadelphia,
Pennsylvania 19107.

ai Defendant, Melissa White is an adult individual who resides in the Commonwealth
of Pennsylvania with a business address for the purposes of service at One South Broad Street,
Suite 1900, Philadelphia, Pennsylvania 19107.

4. At all times relevant to this Civil Action, Defendant Melissa White was an
employee of Defendants and held the supervisory authority over Plaintiff, Mareeka Stanley.

5: Defendant, Elizabeth Galasso is an adult individual who resides in the
Commonwealth of Pennsylvania with a business address for the purposes of service at One South
Broad Street, Suite 1900, Philadelphia, Pennsylvania 19107.

6. At all times relevant to this Civil Action, Defendant Elizabeth Galasso was an
employee of Defendants and held the supervisory authority over Plaintiff, Mareeka Stanley.

7. At all times relevant to this Civil Action Defendants, Aion Management, LLC,
individually and d/b/a Aion Management, Aion, Aion Partners, and Aion Construction were
Plaintiff, Mareeka Stanley’s joint and sole employers.

NATURE OF THE CASE

8. Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, as
codified, 42 U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of
1991, Pub. L. No. 102-166 (“Title VIP’)); 42 U.S.C. § 1981; the Pennsylvania Human Relations
Act, as amended, 43 P.S. §§ 951, et. seq. (‘PHRA”); under the laws of the Commonwealth of
Pennsylvania; and under the Philadelphia Fair Practices Ordinance, § 9-1100 e@. seg. (“PFPO”),

and seeks damages to redress injuries Plaintiff suffered as a result of discrimination and retaliation.
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 3 of 24

JURISDICTION AND VENUE

9. This action involves a Question of Federal Law under Title VII of the Civil Rights
Act of 1964 and 42 U.S.C. § 1981.

10. The honorable Court also has supplemental jurisdiction over the Commonwealth
Law and Municipal Causes of Action.

11. | Venue is proper in the Eastern District of Pennsylvania as Plaintiff was employed
by Defendants and worked in Philadelphia County where the discrimination complained of
occurred.

12. On or about August 8, 2018, Plaintiff filed charges with the Equal Employment
Opportunity Commission (“EEOC”) against Defendants as set forth herein. Plaintiff's Charge of
Discrimination was then cross-filed at the Pennsylvania Human Relations Commission and
Philadelphia Commission on Human Relations.

LS: On or about September 1, 2018, the EEOC issued Plaintiff a Dismissal and Notice
of Rights.

14. This action is commenced within ninety (90) days of receipt of the Dismissal and
Notice of Rights.

MATERIAL FACTS

15. Plaintiff seeks damages for injuries caused by Defendants discrimination, harassment and in
retaliation for reporting said discrimination and harassment.

16. At all times material Plaintiff, Mareeka Stanley was employed by Defendants as a
Leasing Agent. Plaintiff, Mareeka Stanley duties included assisting potential lessees by showing
available units and processing residential lease applications.

17. At all times material to this Plaintiff, Mareeka Stanley possessed the education,

skill, training and experience required to execute her duties as a Leasing Agent for Defendants.
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 4 of 24

18. Defendants operate a group of companies including AION Partners, AION
Management, and AION Construction and claim to provide “Best in Class workforce housing
solutions.” Defendants ongoing projects in Philadelphia include: Park Waverly and Canterbury
Court.

19. During her employment, Plaintiff, Mareeka Stanley often worked with potential
residents and residents of Park Waverly at 155 E Godfrey Ave, Philadelphia, PA 19120.

20. Plaintiff, Mareeka Stanley began her employment as a Leasing Agent for Defendants
on August 28, 2017.

Zi. On October 2017 Defendant, Melissa White began her employment with Defendants as an
Assistant Property Manager at the Park Waverly leasing office. Thereupon, Defendant, Melissa White
became Plaintiff, Mareeka Stanley’s direct supervisor.

22. Upon becoming the Assistant Property Manager, Defendant, Melissa White’s hostile and
discriminatory conduct was observed and noted by Plaintiff, Mareeka Stanley, as well as Lynval Mathews,
Richard Philips, and Verna Linsey.

23. Plaintiff, Mareeka Stanley worked at the Park Waverly leasing office located at 155 East
Godfrey Avenue, Unit D-103, Philadelphia, Pennsylvania 19120 (“Waverly Office”), along with
Defendants, Melissa White and Elizabeth Galasso.

24. Individuals who worked at the Park Waverly office include but are not limited to Lynval
Mathews, Richard Philips, and Verna Linsey.

25. Park Waverly is located in North Philadelphia in a neighborhood comprised of working class
and low-income individuals, the majority of which are people of color including African Americans and
Hispanics,

26. The “Make-Ready Board” is a large board which illustrates vacant units versus units that

have been rented and is a tool to identify areas of focus for employees at the Park Waverly office.
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 5 of 24

27. During a Make-Ready Board meeting where Plaintiff, Mareeka Stanley, Defendant, Melissa
White and employees for Defendants, Verna Linsey, and Richard Philips, discussed strategies related to the
Park Waverly Apartments, Defendant, Melissa White said:
e “Ttisno wonder the place is a wreck; these people are savages.”
28. This racist and discriminatory comment took everyone present by surprise. Richard
Phillips, an African American male and the Service Director said, ““What do you mean by that?”

29. Defendant, Melissa White responded:

e It is the way these people leave their apartments. ‘They are savages.”

30. In addition to racist and discriminatory comments, Defendant, Melissa White also
subjected Plaintiff and employees of Defendants to her racist, hostile, and discriminatory views. Defendant,
Melissa White’s race-based views were directed toward, but not limited to African Americans.

31. When Defendant, Melissa White worked in close proximity to Lynval Mathews, an
African American male and Leasing Consultant, Verna Linsey, an African American female and leasing
consultant, and Plaintiff, Mareeka Stanley, Defendant, Melissa White would carry her pocketbook with her.
It was obvious to all present that Defendant, Mellissa White feared her pocketbook was not safe around her
African American co-workers.

32. In addition to the obvious distrust toward her African American colleagues, Defendant
Melissa White spoke to Lynval Mathews, Verna Linsey, and Plaintiff, Mareeka Stanley with distain,
hostility and disrespect.

33; December 2017 Plaintiff, Mareeka Stanley had a good month with sales and leased

upwards of fifteen (15) units. Defendant, Melissa White approached Plaintiff, Mareeka Stanley and said:

e “Ttis good that you rented fifteen (15) units, however, make sure you bring
good people in here.”

e Let’s keep an eye on who you bring in here and don’t bring more of those
other people in here.”
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 6 of 24

34. Defendant, Melissa White also instructed Plaintiff Mareeka Stanley not to rent units to
certain people, stating “none of these ghetto people.” Defendant, Melissa White then used the word
“rachet” and often used this discriminatory word to describe African American people.

35, Plaintiff, Mareeka Stanley interpreted Defendant, Melissa White’s race-based,
discriminatory comment to be directed toward African American people as the majority of her sales that
month were to people of color including African Americans and Hispanic people.

36. Defendant, Melissa White’s discriminatory, hostile, and racist conduct was also directed
toward the residents of Park Waverly. Defendant, Melissa White earned a reputation for treating people of
color with distain, disrespect, and hostility.

37, In November 2017, a resident named Insatiable visited the leasing office to inform
Defendant, Melissa White that Insatiable could pay the second half of her rent in one (1) week. Insatiable
requested something in writing to confirm that a late charge would not be assessed. Defendant, Melissa
White’s hostile behavior toward Insatiable caused the interaction to escalate into a screaming match.

38. Defendant, Melissa White became violent and abusive toward Insatiable, stating:

e “Are you telling me you don’t know anyone who can lend you the money?”

e “You don’t even have family you can ask?”

e “Are you really telling me there is no one you can borrow from?”

e ‘Well you better figure something out.”

e “You better do something to get this money.”

39. Every person present including Insatiable, Verna Linsey, and Plaintiff, Mareeka Stanley

interpreted Defendant, Melissa White’s comments as a suggestion that Insatiable perform sexual acts for
money.

40. Insatiable responded to Defendant, Melissa White, “You think because you are white and
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 7 of 24

sitting behind a desk that you can talk to me anyway you want?”

41. Defendant Melissa White continued to yell at Insatiable. Plaintiff, Mareeka Stanley could
see that Insatiable had reached the end of her patience. Plaintiff, Mareeka Stanley also felt the situation
called for a calm, measured explanation to pacify Insatiable. Plaintiff, Mareeka Stanley said to Defendant,
Mellissa White: “I think you should take a minute and calm down.”

42. Defendant, Melissa White turned to Plaintiff, Mareeka Stanley, and said:

e “Don’t tell me to calm down. You better tell that girl to calm down.”
e “How dare you tell me to calm down.”
e “You especially are not going to tell me to calm down.”

43. Defendant, Melissa White continued screaming at resident, Insatiable and Plaintiff,
Mareeka Stanley. Defendant, Melissa White expressed extreme anger toward Plaintiff, Mareeka Stanley,
stating, “you are not going to tell me to calm down.”

44. Defendant, Melissa White continued to lose control, Insatiable jumped across the desk and
lunged at Defendant, Melissa White.

45. Plaintiff, Mareeka Stanley reacted quickly to protect Defendant, Melissa White and moved
in front of Insatiable.

46. Following this incident, the Regional Property Manager, Jamie Foster, who was Defendant,
Mellissa White’s supervisor provided Insatiable with the written letter stating that she would not be charged
a late fee.

47, This incident is just one example of Defendant, Melissa White’s discriminatory conduct
toward the residents of Park Waverly. This incident is indicative of the way Defendant, Melissa White
treated people of color including her co-workers and the residents of Park Waverly Apartments. Defendant,
Melissa White subjected her African America co-workers and people of color who rented units at Park

Waverly with hostility, distain, and disrespect.
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 8 of 24

48. In December 2017, Katherine began her employment at the Park Waverly office and
immediately noted the manner in which Defendant, Melissa White treated her African American co-
workers. Katherine observed Defendant, Melissa White talk to Verna Linsey and Plaintiff, Mareeka
Stanley as if they were undeserving of common courtesy and respect.

49, In December 2017 an African American resident left his coat in the leasing office at Park
Waverly. Verna Linsey attempted to hand the coat to Defendant, Melissa White, so that Defendant, Melissa
White could hold onto the jacket in case the gentleman returned to retrieve it, Defendant, Melissa White
said:

e “Don’t give that thing to me.”
e “It probably has bed bugs.”
e “You know I don’t touch anything to do with these peasants.”

50. Defendant, Melissa White believed her discriminatory comments to be funny. No person
present other than Defendant, Melissa White laughed at the offensive, discriminatory, and hostile comments
expressed by Defendant, Melissa White.

51. For safety reasons, Defendants maintain a policy which prohibits tours of apartments after
5:00 P.M. One evening, after 5:00 P.M., Defendant, Mellissa White ordered Plaintiff, Mareeka Stanley to
provide a prospective resident a tour. Defendant, Melissa White stated:

e “You are going to do what you are told.”
e You are going to do what I tell you to.”
e Ifyou don’t obey me I am going to write you up.”

52. Plaintiff, Mareeka Stanley explained to Defendant, Melissa White that it was past 5:00
P.M. and suggested that they reschedule the tour according to policy, procedure, and protocol. Defendant
Melissa White ordered Plaintiff, Mareeka Stanley into her office and began screaming at Plaintiff, Mareeka

Stanley.
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 9 of 24

53. A prospective tenant present witnessed Defendant, Melissa White discriminatory and
hostile treatment of Plaintiff, Mareeka Stanley. The prospective tenant present stated: “this woman is
treating you like she is your master and you her slave.” Plaintiff, Mareeka Stanley was mortified.

54. Defendant, Melissa White continued screaming at Plaintiff, Mareeka Stanley in front of
every person present. Defendant, Melissa White continued screaming and cursing at Plaintiff, Mareeka
Stanley for approximately five (5) minutes and continued screaming at Plaintiff, Mareeka Stanley even after
leaving the room and returning to her office.

55. In December 2017 Plaintiff, Mareeka Stanley clocked out for a few minutes to receive a
call from an internet, television, and telephone installation technician. Plaintiff, Mareeka Stanley had just
moved and was setting up television, telephone and internet at her new home. Defendant, Melissa White

followed Plaintiff, Mareeka Stanley out of the office and said:

e Whatever little boo you have on the phone or whatever little crew you are
talking to you need to wrap it up and get upstairs.”
56. Defendant, Melissa White also used the term “homegir!” to Plaintiff, Mareeka Stanley.

When Plaintiff, Mareeka Stanley was on the telephone, Defendant, Mellissa White stated, “whatever little
homegirl you are talking to, you need to wrap it up.”

Si. Defendant, Melissa White displayed discriminatory and hostile conduct toward other
minority groups in addition to African Americans. She called gay residents “queens.”

58. Defendant, Elizabeth Galasso was an assistant property manager who was promoted to
property manager. Defendant, Elizabeth Galasso spoke in a condescending and discriminatory manner
toward Plaintiff, Mareeka Stanley, Verna Linsey, and Lynval Mathews, the three African American people
who worked at the Park Wavery office.

59. Defendant, Elizabeth Galasso, a causation female was married to an African American

man. Defendant, Elizabeth Galasso expressed her opinion that she could not be racist toward African
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 10 of 24

Americans because her husband is black.

60. Plaintiff, Mareeka Stanley, Verna Linsey, and Lynval Mathews, the three African
American people-who worked at the Park Wavery office were subjected to race-based, discriminatory
treatment by Defendant, Elizabeth Galasso,

61. Verna Linsey and Plaintiff, Mareeka Stanley both sent an email to Cheryl Gleason, the
head of Human Resources, and Robin Flagher the Vice Present, expressing their concerns for the hostile,
discriminatory and race-based conduct that supervisors at the Park Waverly office displayed for African
American employees.

62. At all times material to this Civil Action Defendants failed to conduct a meaningful
investigation to discover and ameliorate the discriminatory and hostile work environment at the Park
Waverly office. As a result, no corrective action was taken.

63. Plaintiff, Mareeka Stanley was forced to continue working with Defendant, Melissa White
and Defendant, Elizabeth Galasso.

64. The discrimination and harassment to which Plaintiff was subjected was severe and
pervasive and created a hostile work environment.

65. In June 2018 Plaintiff, Mareeka Stanley was either discharged or constructively discharged.
Plaintiff, Mareeka Stanley gave her two (2) weeks’ notice and requested that Defendants take action to
investigate and correct the discrimination and harassment to which Plaintiff was subjected. Plaintiff notified
Defendants that the reason she was considering leaving her employment was due to the severe and
pervasive discrimination and harassment. Instead of taking action designed to correct the discrimination and
harassment, Defendants terminated Plaintiff's employment on the spot, informing Plaintiff that she did not
have to provide two weeks.

66. Defendant, Melissa White often made discriminatory comments such as “Park Waverly is

ghetto,” “Park Waverly is trash,” “I can’t wait to get away from these people.” These discriminatory
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 11 of 24

comments were heard by many of the Park Waverly employees.

67. Defendant, Melissa White left her employment for Defendants sometime around January
2018. Nonetheless, Plaintiff, Mareeka Stanley continued to be subjected to severe and pervasive
discrimination and harassment which created a hostile work environment.

68. The discrimination and harassment to which Plaintiff was subjected from January 2018
through June 2018 escalated. Plaintiff was subjected to discrimination and harassment from Defendant,
Elizabeth Galasso and employee for Defendants, Katlyn Quigley. Plaintiff reported said
discrimination and harassment, however, Defendants refused to take prompt, meaningful
corrective action. Accordingly, the discrimination and harassment to which Plaintiff was
subjected continued.

69. Defendant, Elizabeth Galasso did not treat similarly situated, white, Caucasian
employees in the same discriminatory manner to which Plaintiff was subjected.

70. Defendant, Elizabeth Galasso instructed Plaintiff, Mareeka Stanley to forge
documents. Defendant, Elizabeth Galasso provided Plaintiff with a tutorial designed to teach
Plaintiff how to create fake documents including liability insurance paperwork. Defendant,
Elizabeth Galasso instructed Plaintiff to use these methods, which included using Microsoft
Paint and Photoshop to create fraudulent documents and illegally update insurance riders.
Defendant, Elizabeth Galasso also used these fraudulent methods to backdate Renters’
Certificates of Suitability. These are just examples of the fraudulent methods employed by
Defendants including Elizabeth Galasso.

TL. At all times, Plaintiff refused to take part in creating fraudulent paperwork,
including signing leases and renewal leases for residents without the tenants’ knowledge or
consent. This is when Defendant, Elizabeth Galasso increased the discrimination and harassment

of Plaintiff, Mareeka Stanley.
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 12 of 24

72. When Plaintiff informed Defendant, Elizabeth Galasso that Plaintiff did not feel
comfortable performing tasks which were clearly against the law, Defendant, Elizbeth Galasso
became irate and spoke to Plaintiff in a discriminatory manner. Defendant, Elizabeth Galasso
raised her voice, screaming and cursing at Plaintiff. Defendant, Elizabeth Galasso did not treat
Plaintiff's similarly situated white, Caucasian employees in this manner.

73. Defendant, Elizabeth Galasso made discriminatory comments directed at Plaintiff
such as, “don’t act like a bitch.”

74, Defendant, Elizabeth Galasso made discriminatory comments directed at Plaintiff
such as, “get off your ass.”

75. Defendant, Elizabeth Galasso made discriminatory comments directed at Plaintiff
such as, “you’re being fucking lazy.”

76. Defendant, Elizabeth Galasso made discriminatory comments directed at Plaintiff
such as calling Plaintiff, “homegirl.”

77, Defendant, Elizabeth Galasso made discriminatory comments referring to African
American people as “negros.”

78. Defendant, Elizabeth Galasso made discriminatory comments about the residents
of Park Wavery, who were almost all African Americans individuals, by calling them “ghetto.”

79. On one occasion, Defendant, Elizabeth Galasso said, “I am so sick of that ghetto
ass raggedy bitch.” Defendant, Elizabeth Galasso was referring to an African American resident
named Dazinek Riley.

80. Defendant, Elizabeth Galasso constantly approached Plaintiff, Mareeka Stanley
and spoke to her in a condescending manner based on Plaintiffs race, color and national origin.
For example, Defendant, Elizabeth Galasso made comments such as “girl, where you get that

weave at?” Defendant also said, “where you get that hair from?”
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 13 of 24

81. Defendant, Elizabeth Galasso used the fact that Plaintiff was a resident at
Canterbury Court, another property owned by Defendants, to harass, discrimination and retaliate
against Plaintiff.

82. If Plaintiff reported discrimination by explaining to Defendant, Elizabeth Galasso
that Plaintiff was offended by Defendant’s race-based discriminatory comments, Defendant,
Elizabeth Galasso would say, “girl, you’ll be out on your ass.”

83. On several occasions, Plaintiff notified Defendant, Elizabeth Galasso that Plaintiff
did not like the way that Defendant, Elizabeth Galasso was talking to Plaintiff. Defendant,
Elizabeth Galasso responded by threatening Plaintiff's job and apartment. Defendant, Elizabeth
Galasso said, “would you rather be the fuck fired?”

84. Between January 2018 and June 2018, Plaintiff lived in fear that Plaintiff would
be unlawfully terminated and evicted as retaliation for opposing Defendants discriminatory
conduct.

85. Plaintiff always paid her rent on time. Plaintiff was never late on her rent in any
kind of meaningful way.

86. Despite Plaintiff's timely payments, Defendant Elizabeth Galasso forced Plaintiff
to execute a Pay-role Deduction Authorization Form. This form purportedly provided
Defendants with authorization to deduct Plaintiff's rental payments from Plaintiff's paycheck.
Plaintiff explained to Defendant Elizabeth Galasso that Plaintiff did not want to pay her rent in
that manner. Defendant, Elizabeth Galasso threated to evict Plaintiff is Plaintiff did not sign the
document. Defendant, Elizabeth Galasso said to Plaintiff, “this is not an option. If you do not
sign it you will no longer have an apartment.”

87. By April 2018, Plaintiff was the top selling leasing agent in the Park Waverly

office.
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 14 of 24

88. Defendants compensated Plaintiff through hourly wages plus commissions for
leasing units. Defendant, Elizabeth Galasso maintained Leasing Commission Worksheets to
which Defendant, Elizabeth Galasso electronically signed Plaintiff's name without Plaintiffs
knowledge, authorization, or consent. Plaintiff found these documents on the company computer
and was surprised to find her name electronically signed to documents which Plaintiff had never
seen previously. Defendant, Elizabeth Galasso withheld Commission Worksheets from Plaintiff
along with the other African American employees including Vernal Lindsay and Lynval
Matthews.

89. Plaintiff was forced to deal with people throwing metal staplers at her, window-
screens, papers, folders, water bottles, and more. Residents often became irate and violent with
Defendant, Elizabeth Galasso due to Defendant, Elizabeth Galasso’s discriminatory and race,
color and national origin-based conduct. Defendant, Elizabeth Galasso hid in her office and
forced Plaintiff to deal with angry, violent residents. Defendant, Elizabeth Galasso’s rational
was that Plaintiff could handle it because Plaintiff was black too. Defendant, Elizabeth Galasso
stated, “look at you” referring to Plaintiff. Defendant, Elizabeth Galasso was telling Plaintiff
that because Plaintiff was a black, African American person, Plaintiff was in a better position to
deal with angry African American residents.

90. On one occasion, Defendant, Elizabeth Galasso instructed Plaintiff to just throw a
resident “out the way.”

91. Plaintiff was treated more like a bouncer than a leasing agent because of
Plaintiff's race, color and national origin.

92. Plaintiff was forced to work in a hostile work environment which was severe and
pervasive and was based on Plaintiff's race, color and national origin.

93. Sometime around May 25, 2018, a young, single mother, who was pregnant, was
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 15 of 24

violently raped within close proximity to the leasing office where Plaintiff worked.

94, The white, Caucasian employees who worked in the Park Waverly Leasing office
were Katlyn Quigley, Elizabeth Galasso, and Krista Thompson. Defendants allowed Plaintiff s
similarly situated, white, Caucasian employees to leave the Park Waverly leasing office early,
before nightfall. The white, Caucasian employees left the Park Waverly leasing office between
noon and 4:00 P.M. Plaintiff was instructed to close the Park Waverly office almost every time
that she worked. Accordingly, Plaintiff was forced to work until 6:00 P.M. and after 6:00 P.M.
on some occasions. Plaintiff reported that she was scared to work until after dark and requested
that other employees share the closing responsibilities. Defendants refused to consider
Plaintiff's request. Defendants believed that because Plaintiff was a black, African American
individual, she did not have to be scared, because Plaintiff was surrounded by her people.

95, Defendant, Elizabeth Galasso approached Plaintiff and called her “colored.”

96. Sometime around May 2018, a resident was stabbed in his apartment by his wife. ‘The
victim ran toward the Park Waverly leasing office in an attempt to obtain assistance. When Plaintiff,
Mareeka Stanley arrived at work the following day, she was shocked to find a blood-soaked parking lot.
Later the same day, Defendant, Elizabeth Galasso stated, “she probably stabbed him because he fucked up
their social security check.” Defendant, Elizabeth Galasso made race-based discriminatory comments of
this nature on a regular basis which were designed to insult the African American residents of Park Waverly
and African American people in general.

97. As aresult of Defendants’ conduct Plaintiff was subjected to discriminatory treatment and
retaliation, and continues to suffer severe emotional distress and physical ailments.

98. As aresult of Defendants’ conduct Plaintiff has been subjected to discriminatory and
retaliatory conduct, and suffers from regular panic attacks. Plaintiff has difficulty sleeping and eating.

99, Defendants conduct has been malicious, willful, outrageous, and conducted with full
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 16 of 24

knowledge of the law, and Plaintiff demands Punitive Damages against all Defendants jointly and severally.

100. Defendants have established a pattern and practice of discrimination, retaliation, and
harassment through their actions.

101. The discrimination and retaliation will continue beyond the date of this complaint, and as
such, Plaintiff makes a claim for all continuing future harassment and retaliation.

102. The above are just some of the examples of unlawful and discrimination and retaliation to
which Plaintiff was subjected.

103. Defendants constructively discharged Plaintiff by making her working conditions
so onerous, abusive, and intolerable that no person in Plaintiff's shoes would have been expected
to continue working under such conditions and such that Plaintiff's resignation was void of free
will.

104. Asaresult of Defendants’ conduct, Plaintiff was caused to sustain serious and
permanent personal injuries, including permanent psychological injuries. Plaintiff suffers from
anxiety, fear, and nightmares relating to Defendants and Defendants’ employees conduct. Plaintiffis unable
to sleep or eat.

105. | Sometime around May 2018, Defendant, Elizabeth Galasso decided to terminated Lynval
Matthews’ employment. Lynval Matthews was a black, African American male. Defendant, Elizabeth
Galasso was insulting and condescending in the manner in which she spoke about Lynval Matthews’
termination. Defendant, Elizabeth Galasso stated, “I am firing his ass.” Defendant, Elizabeth Galasso
informed Cheryl Gleeson from Human Resources that Defendant, Elizabeth Galasso planned to terminated
Lynval Matthews. Cheryl Gleeson notified Defendant, Elizabeth Galasso that upon terminating Lynval
Matthews, they would be short-staffed at the Park Waverly Leasing office. Defendant, Elizabeth Galasso
stated that she would just have Plaintiff, Mareeka Stanley cover the extra shifts.

106. Defendant, Elizabeth Galasso falsified documents including write-ups and diciplinary
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 17 of 24

documentation. Defendant, Elizabeth Galasso never presented diciplinary documentation to Plaintiff until
after it was prepared and part of Plaintiff's employee file.

107. Asaresult of Defendants’ conduct, Plaintiff has been humiliated, degraded,
victimized, embarrassed and emotionally distressed.

108. Asaresult of the acts and conduct complained of herein, Plaintiff has suffered
and will continue to suffer a loss of income, a loss of salary, bonuses, benefits and other
compensation, which such employment entails. Plaintiff has also suffered future pecuniary
losses, emotional pain, humiliation, suffering, inconvenience, loss of enjoyment of life, and other
non-pecuniary losses. Plaintiff has further experienced severe emotional and physical distress.

109. Plaintiff claims a continuous practice of discrimination and claims a continuing
violation and makes all claims herein under the continuing violations doctrine. The Defendants
have exhibited a pattern and practice of not only discrimination but also retaliation.

110. Plaintiff claims that Defendants discriminated against Plaintiff because of
Plaintiff's race, color and national origin and because Plaintiff complained and opposed the
unlawful conduct of Defendants related to Plaintiff's protected class.

111. Plaintiff further claims aggravation, activation, and exacerbation of any pre-
existing condition.

112. Plaintiff claims unlawful constructive discharge and/or unlawful actual discharge

and also seeks reinstatement.

FIRST CAUSE OF ACTION
DISCRIMINATION UNDER TITLE VII
(against corporate Defendants only)

113. Plaintiff, Mareeka Stanley, hereby incorporates all allegations contained in

paragraphs one (1) through eighty-five (85) as fully as if they were set forth at length.
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 18 of 24

114. This claim is authorized and instituted pursuant to the provisions of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended, for relief based upon
the unlawful employment practices of the above-named Defendants. Plaintiff complains of
Defendants’ violation of Title VII's prohibition against discrimination in employment based, in
whole or in part, upon an employee's gender.

115. SEC. 2000e-2. [Section 703] states as follows:

(a) Employer practices

It shall be an unlawful employment practice for an employer -

(1) to fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to his compensation, terms,
conditions, or privileges of employment, because of such individual’s race, color,
religion, sex, or national origin; or

(2) to limit, segregate, or classify his employees or applicants for employment in
any way which would deprive or tend to deprive any individual of employment
opportunities or otherwise adversely affect his status as an employee, because of
such individual’s race, color, religion, sex, or national origin.

116. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C.

§2000e et seq., by discriminating against Plaintiff because of her race and color.

SECOND CAUSE OF ACTION
RETALIATION UNDER TITLE VII
(against corporate Defendants only)

117. Plaintiff, Mareeka Stanley, hereby incorporates all allegations contained in
paragraphs one (1) through eighty-nine (89) as fully as if they were set forth at length.
118. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-3(a) provides that

it shall be an unlawful employment practice for an employer:

“(1) to. ..discriminate against any of his employees. ..because [s]he has opposed any
practice made an unlawful employment practice by this subchapter, or because [s]he
has made a charge, testified, assisted, or participated in any matter in an
investigation, proceeding, or hearing under this subchapter.”
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 19 of 24

119. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. § 2000e er
seq. by retaliating against Plaintiff with respect to the terms, conditions, and/or privileges of her employment

because of opposition to and reporting of the unlawful employment practices of Defendants.

THIRD CAUSE OF ACTION
UNDER FEDERAL LAW
S.C. SECTION 1981
(against all named Defendants)
120. Plaintiff, Mareeka Stanley, hereby incorporates all allegations contained in
paragraphs one (1) through ninety-two (92) as fully as if they were set forth at length.
121. 42 USC Section 1981 states in relevant part as follows:

(a) Statement of equal rights All persons within the jurisdiction of the United States
shall have the same right in every State and Territory to make and enforce contracts, to sue,
be parties, give evidence, and to the full and equal benefit of all laws and proceedings for
the security of persons and property as is enjoyed by white citizens, and shall be subject to
like punishment, pains, penalties, taxes, licenses, and exactions of every kind, and to no
other. (b) “Make and enforce contracts” defined for purposes of this section, the term
“make and enforce contracts” includes the making, performance, modification, and
termination of contracts, and the enjoyment of all benefits, privileges, terms, and conditions
of the contractual relationship. 42 U.S.C.A. § 1981.

122. Plaintiff, as a member of the Black and/or African-American race, was
discriminated against by Defendants because of her race as provided under 42 USC Section 1981
and has suffered damages as set forth herein.

123. Plaintiff also claims unlawful retaliation under 42 U.S.C. 1981 for her opposition

to Defendants' unlawful employment practices.
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 20 of 24

FOURTH CAUSE OF ACTION
DISCRIMINATION UNDER STATE LAW
(against corporate Defendants only)

124. Plaintiff, Mareeka Stanley, hereby incorporates all allegations contained in

paragraphs one (1) through ninety-six (96) as fully as if they were set forth at length.

125. The PHRA § 955 provides that it shall be an unlawful discriminatory practice:

"(a) For any employer because of the race, color, religious creed, ancestry,
age, sex, national origin or non-job related handicap or disability or the use
of a guide or support animal because of the blindness, deafness or physical
handicap of any individual or independent contractor, to refuse to hire or
employ or contract with, or to bar or to discharge from employment such
individual or independent contractor, or to otherwise discriminate against
such individual or independent contractor with respect to compensation,
hire, tenure, terms, conditions or privileges of employment or contract, if
the individual or independent contractor is the best able and most competent
to perform the services required."

126. Defendants engaged in an unlawful discriminatory practice by discriminating
against the Plaintiff because of Plaintiff's race and color.
127. Plaintiff hereby makes a claim against Defendants under all of the applicable

paragraphs of the PHRA § 955.

FIFTH CAUSE OF ACTION
RETALIATION UNDER STATE LAW
(against all named Defendants)

128. Plaintiff, Mareeka Stanley, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred (100) as fully as if they were set forth at length.

129. PHRA § 955(d) provides that it shall be an unlawful discriminatory practice: " For
any person, employer, employment agency or labor organization to discriminate in any manner

against any individual because such individual has opposed any practice forbidden by this act, or
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 21 of 24

because such individual has made a charge, testified or assisted, in any manner, in any
investigation, proceeding or hearing under this act."

130. Defendants engaged in an unlawful discriminatory practice by discharging,
retaliating, and otherwise discriminating against the Plaintiff because of Plaintiff's opposition to

the unlawful employment practices of Plaintiff's employer.

SIXTH CAUSE OF ACTION
DISCRIMINATION UNDER STATE LAW
(against all named Defendants)
131. Plaintiff, Mareeka Stanley, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-three (103) as fully as if they were set forth at length.
132. PHRA § 955(e) provides that it shall be an unlawful discriminatory practice: " For
any person, employer, employment agency, labor organization or employee, to aid, abet, incite,
compel or coerce the doing of any act declared by this section to be an unlawful discriminatory
practice, or to obstruct or prevent any person from complying with the provisions of this act or
any order issued thereunder, or to attempt, directly or indirectly, to commit any act declared by
this section to be an unlawful discriminatory practice."
133. Defendants engaged in an unlawful discriminatory practice in violation of PHRA

§955(e) by committing assault and battery, aiding, abetting, inciting, compelling and coercing

the discriminatory conduct.

SEVENTH CAUSE OF ACTION
DISCRIMINATION UNDER
PHILADELPHIA CITY ADMINISTRATIVE ORDINANCE
(against all named Defendants)

134. Plaintiff, Mareeka Stanley, hereby incorporates all allegations contained in

paragraphs one (1) through one-hundred-six (106) as fully as if they were set forth at length.
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 22 of 24

135. The Philadelphia Fair Practices Ordinance § 9-1103(1) provides that "It shall be
an unlawful discriminatory practice: “It shall be an unlawful employment practice to deny or
interfere with the employment opportunities of an individual based upon his or her race,
ethnicity, color, sex (including pregnancy, childbirth, or a related medical condition), sexual
orientation, gender identity, religion, national origin, ancestry, age, disability, marital status,
familial status, genetic information, or domestic or sexual violence victim status, including,
but not limited to, the following: (a) For any employer to refuse to hire, discharge, or
otherwise discriminate against any individual, with respect to tenure, promotions, terms,
conditions or privileges of employment or with respect to any matter directly or indirectly
related to employment."

136. Defendants engaged in an unlawful discriminatory practice in violation of
Philadelphia Fair Practices Ordinance § 9-1103(1) by creating and maintaining
discriminatory working conditions, and otherwise discriminating against Plaintiff because of
Plaintiff's disability.

137. Plaintiff hereby makes a claim against Defendants under all of the applicable

paragraphs of Philadelphia Fair Practices Ordinance Chapter 9-1100.

EIGHTH CAUSE OF ACTION
RETALIATION UNDER THE
PHILADELPHIA CITY ADMINISTRATIVE ORDINANCE
(against all named Defendants)

138. Plaintiff, Mareeka Stanley, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-ten (110) as fully as if they were set forth at length.

139. The Philadelphia Fair Practices Ordinance § 9-1103(1)(g) provides that it shall be

unlawful discriminatory practice: " For any person to harass, threaten, harm, damage, or
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 23 of 24

otherwise penalize, retaliate or discriminate in any manner against any person because he, she or
it has complied with the provisions of this Chapter, exercised his, her or its rights under this
Chapter, enjoyed the benefits of this Chapter, or made a charge, testified or assisted in any
manner in any investigation, proceeding or hearing hereunder.”

140. Defendants engaged in an unlawful discriminatory practice in violation of
Philadelphia Fair Practices Ordinance § 9-1103(1)(g) by discriminating against the Plaintiff

because of Plaintiff's opposition to the unlawful employment practices of Plaintiff's employer.

NINTH CAUSE OF ACTION
DISCRIMINATION UNDER
PHILADELPHIA CITY ADMINISTRATIVE ORDINANCE
(against all named Defendants)
141. Plaintiff, Mareeka Stanley, hereby incorporates all allegations contained in
paragraphs one (1) through one-hundred-thirteen (113) as fully as if they were set forth at length.
142. The Philadelphia Fair Practices Ordinance § 9-1103(1)(h) provides that it shall be
unlawful discriminatory practice: "For any person to aid, abet, incite, induce, compel or coerce
the doing of any unlawful employment practice or to obstruct or prevent any person from
complying with the provisions of this Section or any order issued hereunder or to attempt
directly or indirectly to commit any act declared by this Section to be an unlawful employment
practice."
143. Defendants engaged in an unlawful discriminatory practice in violation of
Philadelphia Fair Practices Ordinance § 9-1103(1)(h) by aiding, abetting, inciting, compelling

and coercing the above discriminatory, unlawful and retaliatory conduct.
Case 2:18-cv-05182-PD Document11 Filed 04/22/19 Page 24 of 24

JURY DEMAND

Plaintiff requests a jury trial on all issues to be tried.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,
in an amount to be determined at the time of trial plus interest, punitive damages, liquidated
damages, statutory damages, attorneys’ fees, costs, and disbursements of action; and for such

other relief as the Court deems just and proper.

DEREK SMITH LAW GROUP, PLLC

By: _\ | i
Seth D9 Carson. Esquire
1845 Walnut Street, Suite 1600
Philadelphia, Pennsylvania 19103
Phone: 215.391.4790
Email: seth@dereksmithlaw.com

DATED: April 22, 2019
